Citation Nr: 1635836	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  11-30 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD). 

REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from November 2002 to April 2005, including service in Afghanistan from August 2003 to May 2004. 

The Veteran's original claim for entitlement to service connection for PTSD was denied in a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In May 2009, the RO received additional medical records from the Social Security Administration (SSA) that were germane to the issue on appeal.  As new and material evidence was received within one year of that decision, it did not become final and is the proper rating decision on appeal to the Board.  38 C.F.R. § 3.156(b).

The issue on appeal has been broadened as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, it appears as though the record is incomplete.  For instance, the Veteran provided records from Lakeside Behavioral Healthcare for his September 2011 VA psychiatric examination.  See September 2011 VA examination report at 8.  Copies of these records are not associated with the claims file, and should be secured, along with any other relevant private treatment records, on remand.  

Additionally, all outstanding VA treatment notes should also be associated with the claims file on remand.  In this regard, the Board observes that there are VA treatment notes in the medical documentation provided by the Social Security Administration that are not otherwise of record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment notes dated since September 2008, regardless of their relevance, and associate them with the Veteran's claims file.

2.  With any necessary assistance from the Veteran, obtain all outstanding private treatment records, to specifically include records from Lakeside Behavioral Healthcare (currently Aspire Health Partners).

3.  Then, after taking any additional development deemed necessary, readjudicate the claim and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

